Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
new issues
	In the amendment filed 3-24-21, the new issues are:
	(1) in claim 1, changing "2.0 < E/B < 5.0" to --2.0 < E/B < 4.5-- and changing "0.80 < F/G < 1.30" to --0.80 < F/G < 1.10--; and
	(2) in claim 12, adding --and are disposed entirely outward in the tire lateral direction of the ground contact edge--; and
	(3) in claim 12, changing "the recessed portions" (line 7) to --each recessed portions" instead of changing "the recessed portion" (line 6) to --each recessed
portion--. 
remarks
	With respect to the 103 rejection, applicant apparently agrees that the applied prior art renders obvious providing Japan 311's tire tread with four circumferential  grooves defining five land portions wherein the center land portion is located on the equatorial plane.  Applicant acknowledges that Japan 311 discloses width Wc / width Ws is 1.15 to 2.0.  This range overlaps the claimed range of 0.80 to 1.30.
	With respect to the 103 rejection, applicant argues "Japan 311 does not disclose or suggest any specific data for the four groove tread from which a conclusion could be had that Japan 311 discloses or renders obvious the various claimed relationships." (after final amendment page 7).  This argument is not persuasive since Adams or Japan 
	Applicant's remaining arguments are not commensurate in scope with the pending claims because they relate to a claim amendment which has not been entered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 25, 2021